Case: 14-40577      Document: 00514348580         Page: 1    Date Filed: 02/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                      No. 14-40577
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 15, 2018

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellee

v.

PAUL LYNN SCHLIEVE,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:07-CV-293


Before REAVLEY, SMITH, and OWEN, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the certain reasons set
forth in the magistrate judge’s report of August 24, 2010.
       The conviction of Schlieve was affirmed by this court in 2005, and then
he filed a motion under § 2255 to vacate his sentence. The only point still
pursued claims that defense counsel was misled by the prosecutor about
evidence on a video that would have been Brady material and could have been


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40577    Document: 00514348580     Page: 2   Date Filed: 02/15/2018



                                 No. 14-40577
suppressed had not counsel been misled. The record fully obliterates that
claim, because the defense counsel had possession of the video, as did the jury.
No evidence stands to support it.
      AFFIRMED.




                                       2